 



Exhibit 10.1
2007 Performance Bonus Plan for Executive Officers
     All of the executive officers of Western Refining, Inc. (the “Company”) are
eligible for a discretionary annual performance bonus, as determined by the
Section 162(m) Compensation Subcommittee (the “Subcommittee”) of the
Compensation Committee, subject to the Company achieving target metrics in 2007
in a combination of three areas: (1) the Company’s safety record, (2) the
Company’s environmental record and (3) the Company’s financial performance
(measured in terms of adjusted EBITDA). Adjusted EBITDA represents earnings
before interest expense, income tax expense, amortization of loan fees,
write-off of unamortized loan fees, depreciation, amortization and maintenance
turnaround expense.
     The amount of the bonus payment under the 2007 performance bonus plan will
be determined by the Subcommittee after December 31, 2007. Bonus amounts can
range from zero up to an amount not to exceed 200% of each executive’s base
salary. Payments of bonus amounts may be made in cash, stock or a combination of
both, in the discretion of the Subcommittee. The determination of the amount of
an individual’s bonus and the method of payment of the bonus will be made by the
Subcommittee in its discretion.
     In addition to the bonus amounts specified above, the 2007 performance
bonus plan also provides for the issuance of restricted stock grants, in the
discretion of the Subcommittee, to the Company’s executive officers if the
target metrics specified above exceed a certain specified threshold. The amount
of these restricted stock grants can range from zero up to an amount not to
exceed 100% of each executive’s 2007 base salary. The vesting period for any
restricted stock grants pursuant to the 2007 performance bonus plan will be
determined by the Subcommittee.

 